Exhibit 10.2

Cognovit Promissory Note

Demand Line of Credit

 

$8,000,000   September 30, 2008

Upon demand, PINNACLE DATA SYSTEMS, INC., an Ohio corporation with offices at
6600 Port Road, Groveport, Ohio 43125 (“Borrower”) shall pay to the order of
KEYBANK NATIONAL ASSOCIATION, a national banking association, with offices at 88
East Broad Street, Columbus, Ohio 43215, and its successors and assigns
(“Lender”) $8,000,000, or so much thereof as may have been advanced under this
Note plus interest on the outstanding balance from this date until paid.

Advances. This Note is being entered into pursuant to the Loan Agreement dated
the same date as this Note (the “Loan Agreement”) between Lender and Borrower.
Lender will, upon request from Borrower, make Advances to or for the account of
Borrower subject to and in accordance with the terms and conditions of the Loan
Agreement, including Section 2.1. Subject to the foregoing, Borrower may borrow,
repay and reborrow under this Note.

Interest. Borrower shall pay interest on the outstanding principal balance of
this Note at the rate per annum equal to the Prime Rate plus 0.25%. “Prime Rate”
means the rate per annum from time to time established by the Lender as Lender’s
Prime Rate, whether or not such rate is publicly announced; the Prime Rate may
not be the lowest interest rate charged by the Lender for commercial or other
extensions of credit. In the event of any change in the Prime Rate, the rate of
interest applicable to Borrower’s loans evidenced hereby shall be adjusted to
immediately correspond with each such change. All computations of interest shall
be made on the basis of a 360-day year and paid for the actual number of days
elapsed.

LIBOR Rate. Provided that no Event of Default (as defined in the Loan Agreement)
exists and provided further that Lender has not made a demand that the entire
outstanding balance of this Note be paid in full, Borrower shall have the option
(the “LIBOR Rate Option”) to elect from time to time, in the manner and subject
to the conditions hereinafter set forth, the Adjusted LIBOR Rate as the interest
rate for all or any portion of the advances which would otherwise bear interest
at the Prime Rate.

1. For purposes hereof, the following definitions apply:

“Adjusted LIBOR Rate” means for any LIBOR Interest Period, an interest rate per
annum equal to the sum of (a) the rate obtained by dividing (x) the LIBOR Rate
for such LIBOR Interest Period by (y) a percentage equal to one hundred percent
(100%) minus the Reserve Percentage for such LIBOR Interest Period and (b) the
LIBOR Margin.

“LIBOR Rate” means the rate per annum calculated by the Lender in good faith,
which Lender determines with reference to the rate per annum (rounded upwards to
the next higher whole multiple of 1/16th if such rate is not such a multiple) at
which deposits in United States dollars are offered by prime banks in the London
interbank eurodollar market two LIBOR Business Days prior to the day on which
such rate is calculated by the Lender, in an amount comparable to the amount of
such advance and with a maturity equal to the applicable LIBOR Interest Period.

“LIBOR Business Day” means a day on which dealings are carried on in the London
interbank eurodollar market.

“LIBOR Interest Period” means the period commencing on the date an advance
bearing interest at the LIBOR Rate is made, continued, or converted and
continuing overnight, with successive periods commencing daily thereafter.

“LIBOR Margin” means 3.00% per annum.



--------------------------------------------------------------------------------

“Reserve Percentage” means for any LIBOR Interest Period, that percentage which
is specified three (3) business days before the first day of the such LIBOR
Interest Period by the Board of Governors of the Federal Reserve System (or any
successor) or any other governmental or quasi-governmental authority with
jurisdiction over the Lender for determining the maximum reserve requirement
(including, but not limited to, any basic, supplemental, marginal, or emergency
reserve requirement) for Lender with respect to liabilities or assets
constituting or including (among other liabilities) “Eurocurrency liabilities”
(as defined in Regulation D of the Board of Governors of the Federal Reserve
System) in an amount equal to that of the advances affected by such LIBOR
Interest Period and with a maturity equal to the LIBOR Interest Period.

2. Borrower may exercise the LIBOR Rate Option is by giving Lender irrevocable
written notice of such exercise on the second LIBOR Business Day prior to the
proposed commencement of the relevant LIBOR Interest Period, which written
notice shall specify: (i) the portion of the advances with respect to which
Borrower is electing the LIBOR Rate Option, (ii) the LIBOR Business Day upon
which the applicable LIBOR Interest Period is to commence and (iii) the duration
of the applicable LIBOR Interest Period. Upon the expiration of the initial
LIBOR Interest Period, Borrower may elect a new LIBOR Rate or the Adjusted Prime
Rate. If Borrower fails to make an election, the advances will bear interest at
the Adjusted LIBOR Rate for consecutive LIBOR Interest Periods until an election
is made. Lender shall be under no duty to notify Borrower that a LIBOR Interest
Period is expiring. No LIBOR Interest Period may extend beyond the maturity date
of the Note.

3. If, because of the introduction of or any change in, or because of any
judicial, administrative, or other governmental interpretation of, any law or
regulation, there shall be any increase in the cost to Lender of making,
funding, maintaining, or allocating capital to any advance bearing interest at
the Adjusted LIBOR Rate, including a change in Reserve Percentage, then Borrower
shall, from time to time upon demand by Lender, pay to Lender additional amounts
sufficient to compensate Lender for such increased cost.

4. If Lender determines (which determination shall be conclusive and binding
upon Borrower, absent manifest error) (i) that dollar deposits in an amount
approximately equal to the portion of the advances for which Borrower has
exercised the LIBOR Rate Option for the designated LIBOR Interest Period are not
generally available at such time in the London Interbank Market for deposits in
dollars, (ii) that the rate at which such deposits are being offered will not
adequately and fairly reflect the cost to Lender of maintaining an Adjusted
LIBOR Rate on such portion of the advances or of funding the same for such LIBOR
Interest Period due to circumstances affecting the London Interbank Market
generally, (iii) that reasonable means do not exist for ascertaining an Adjusted
LIBOR Rate, or (iv) that an Adjusted LIBOR Rate would be in excess of the
maximum interest rate which Borrower may by law pay, then, in any such event,
Lender shall so notify Borrower and all portions of the advances bearing
interest at an Adjusted LIBOR Rate that are so affected shall, as of the date of
such notification with respect to an event described in clause (ii) or
(iv) above, or as of the expiration of the applicable LIBOR Interest Period with
respect to an event described in clause (i) or (iii) above, bear interest at the
Adjusted Prime Rate until such time as the situations described herein are no
longer in effect.

5. If, because of the introduction of or any change in, or because of any
judicial, administrative, or other governmental interpretation of, any law or
regulation, it becomes unlawful for Lender to make, fund, or maintain any
advance at the Adjusted LIBOR Rate, then (a) Lender shall notify Borrower that
Lender is no longer able to maintain the interest rate at an Adjusted LIBOR
Rate, (b) the LIBOR Rate Option shall immediately terminate, and (c) the
interest rate for any portion of the advances for which the interest rate is
then an Adjusted LIBOR Rate shall automatically be converted to the Prime Rate.
Thereafter, Borrower shall not be entitled to exercise the Adjusted LIBOR Rate
Option until such time as the situation described herein is no longer in effect.

Payments. On the first day of each month hereafter, Borrower shall pay interest
then accrued and unpaid on the outstanding balance (if any) of this Note. Upon
demand, Borrower shall pay the entire outstanding balance of this Note,
principal and interest, in full. Borrower shall make all payments on this Note
to Lender at its address stated above, or at such other place as the holder of
this Note may designate. Borrower may make prepayments of principal at any time
without premium or penalty, subject however, to any requirements and/or
provisions of any agreement for a derivative or hedging product, including,
without limitation, interest rate or equity swaps, futures, options, caps,
floors, collars, or forwards now or hereafter executed by and between Borrower
and Lender with respect to this Note. For any payment due under this Note not
made within ten (10) days after its due date, Borrower shall pay a late fee
equal to the greater of five

 

2



--------------------------------------------------------------------------------

percent (5%) of the amount of the payment not made or $50.00. Lender shall apply
all payments received on this Note to any unpaid late charges and prepayment
premiums, accrued and unpaid interest then due and owing, and the reduction of
principal of this Note, in such order and in such amounts as Lender may
determine from time to time. The sum or sums shown on Lender’s records shall be
rebuttably presumptive evidence of the correct unpaid balances of principal and
interest on this Note. Lender is also authorized to complete all blank spaces in
this Note. If any payment comes due on a day that is not a Business Day,
Borrower may make the payment on the first Business Day following the payment
date and pay the additional interest accrued to the date of payment. “Business
Day” means a day of the year on which banks are not required or authorized by
law to close in Cleveland, Ohio.

Default Rate. At Lender’s election, without notice or demand, Borrower shall pay
interest at the rate per annum equal to Three Percent (3%) plus the applicable
interest rate under this Note (“Default Rate”) on the outstanding balance of
this Note if the amount due is not paid upon demand, on past due interest on
this Note, on all other amounts payable to Lender by Borrower in connection with
this Note, and on any unsatisfied judgment on this Note. In no event, however,
shall the interest rate on this Note exceed the highest rate permitted by law.

Demand Note. This Note is payable upon demand, whether or not there is a
default. Borrower understands and agrees that Lender is authorized to make an
annual (or more frequent) credit review of Borrower based on Borrower’s current
financial condition in determining whether to continue the line of credit
evidenced by this Note. Nevertheless, Lender may, at any time, with or without
cause, refuse to advance funds or extend credit under this Note. The Borrower
agrees to pay, upon demand, costs of collection of all amounts under this Note
including, without limitation, principal and interest, or in connection with the
enforcement of, or realization on, any security for this Note, including,
without limitation, to the extent permitted by applicable law, reasonable
attorneys’ fees and expenses.

Governing Law. This Note shall be construed under the laws of the State of Ohio
and any applicable federal laws. Time is of the essence in the payment of this
Note. All grace periods in this Note and all other Loan Documents shall run
concurrently.

Notices. All notices, requests, demands and other communications provided for
hereunder shall be in writing and, if to Borrower, mailed or delivered to it,
addressed to it at the address specified on the signature pages of this Note, or
if to Lender, mailed or delivered to it, addressed to the address of Lender
specified on the front page of this Note. All notices, statements, requests,
demands and other communications provided for hereunder shall be deemed to be
given or made when delivered or forty-eight (48) hours after being deposited in
the mails with postage prepaid by registered or certified mail, addressed as
aforesaid, or sent by facsimile with telephonic confirmation or receipt, except
that notices from Borrower to Lender pursuant to any of the provisions hereof
shall not be effective until received by Lender.

Binding Effect. This Note shall be binding upon the Borrower and upon Borrower’s
respective heirs, successors, assigns and legal representatives, and shall inure
to the benefit of the Lender and its successors, endorsees and assigns.

Amendments. Any amendment hereof must be in writing and signed by the party
against whom enforcement is sought. Unenforceability of any provision hereof
shall not affect the enforceability of any other provision. A photographic or
other reproduction of this Note may be made by the Lender, and any such
reproduction shall be admissible in evidence with the same effect as the
original itself in any judicial or administrative proceeding, whether or not the
original is in existence.

Indemnification. In consideration of this loan, Borrower hereby releases and
discharges Lender and its affiliates and their shareholders, directors,
officers, employees, agents and attorneys (“Related Parties”) from any and all
claims, demands, liability and causes of action whatsoever, now known or
unknown, arising out of or any way related to any of the Borrower’s obligations
hereunder or under the Loan Documents. Borrower shall indemnify, defend and hold
harmless the Lender and the Related Parties against any claim brought or
threatened against the Lender by the Borrower, any Guarantor or endorser hereof,
or any other person on account of Lender’s relationship with the Borrower or any
Guarantor or endorser hereof.

No Waiver. None of the following will be a course of dealing, estoppel, waiver,
or implied amendment on which any party to this Note or any Loan Document may
rely: (1) Lender’s acceptance of one or more late or partial payments;

 

3



--------------------------------------------------------------------------------

(2) Lender’s forbearance from exercising any right or remedy under this Note, or
any document providing security for or guaranty of repayment of this Note; or
(3) Lender’s forbearance from exercising any right or remedy under this Note or
any Loan Document on any one or more occasions. Lender’s exercise of any rights
or remedies or a part of a right or remedy on one or more occasion shall not
preclude Lender from exercising the right or remedy at any other time. Lender’s
rights and remedies under this Note, the Loan Documents, and the law and in
equity are cumulative to, but independent of, each other.

Costs, Expenses, Fees and Taxes. Borrower agrees to pay on demand all costs and
expenses of Lender, including but not limited to, (a) administration, travel and
out-of-pocket expenses, including attorneys’ fees and expenses, of Lender in
connection with the preparation, negotiation and closing of the Loan Documents
and the administration of the Loan Documents, the collection and disbursement of
all funds hereunder and the other instruments and documents to be delivered
hereunder, (b) extraordinary expenses of Lender in connection with the
administration of this Agreement, the Notes and the other instruments and
documents to be delivered hereunder, (c) the reasonable fees and out-of-pocket
expenses of special counsel for Lender, with respect to the foregoing, and of
local counsel, if any, who may be retained by said special counsel with respect
thereto, (d) all fees due hereunder or in any of the Loan Documents, and (e) all
costs and expenses, including reasonable attorneys’ fees, in connection with the
determination of Lender’s lien priority in any collateral securing this Note, or
the restructuring or enforcement of this Note or any Loan Document. In addition,
Borrower shall pay any and all stamp and other taxes and fees payable or
determined to be payable in connection with the execution and delivery of any
Loan Document, and the other instruments and documents to be delivered
hereunder, and agrees to hold Lender harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omission to
pay such taxes or fees.

Borrower Waivers. Borrower waives presentment, demand, notice, protest, and all
other demands and notices in connection with delivery, acceptance, performance,
default, or enforcement of this Note.

Jurisdiction. Borrower hereby irrevocably submits to the non-exclusive
jurisdiction of any Ohio state or federal court sitting in Franklin County, over
any action or proceeding arising out of or relating to this Note, and Borrower
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Ohio state or federal court.
Borrower hereby waives any objection that it may now or hereafter have to the
venue of any such suit or any such court or that such suit is brought in an
inconvenient court.

Jury Trial Waiver. BORROWER AND LENDER EACH WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, BETWEEN LENDER AND BORROWER ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH THIS NOTE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED
THERETO.

Warrant of Attorney. Borrower hereby authorizes any attorney-at-law to appear in
any court of record in the State of Ohio or in any other state or territory of
the United States at any time after this Note becomes due, whether by
acceleration or otherwise, to waive the issuing and service of process, and to
confess judgment against Borrower in favor of Lender for the amount due together
with interest, expenses, the costs of suit and reasonable counsel fees, and
thereupon to release and waive all errors, rights of appeal and stays of
execution. Such authority shall not be exhausted by one exercise, but judgment
may be confessed from time to time as any sums and/or costs, expenses or
reasonable counsel fees shall be due, by filing an original or a photostatic
copy of this Note. Borrower waives any right to move any court for an order
having any attorney or firm representing Lender removed or disqualified as
counsel for Lender as a result of such attorney or firm confessing judgment
against Borrower in accordance with this section. Borrower hereby expressly
waives any conflicts of interest that may now or hereafter exist as a result of
any attorney representing Lender confessing judgment against Borrower and
expressly consents to any attorney representing Lender or to any other attorney
to confess judgment against Borrower in accordance with this section. Borrower
hereby further consents and agrees that Lender may pay any attorney confessing
judgment and that any fees so paid may be included in the amount of such
judgment.

 

4



--------------------------------------------------------------------------------

WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAYBE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

 

Address:     Borrower: 6600 Port Road     PINNACLE DATA SYSTEMS, INC. Groveport,
Ohio 43125     Attention: Nick Tomashot     Fax No.: 614-748-1209     By:  

/s/ Michael R. Sayre

      Michael R. Sayre, President & CEO Address:     Lender: 88 East Broad
Street, 2nd Floor     KEYBANK NATIONAL ASSOCIATION Columbus, Ohio 43215    
Attention: Roger D. Campbell,     Senior Vice President     Fax No.:
614.460.3469     By:  

/s/ Roger D. Campbell

      Roger D. Campbell, Senior Vice President

 

5